Exhibit 99.2 Item 6.Selected Financial Data. Note: The information contained in this Item has been updated to reflect America First Multifamily Investors, L.P.’s (the Company) implementation of the Accounting Standards Update (“ASU”) 2015-03, “Interest – Imputation of Interest (Subtopic 835-30)” in the first quarter of 2016. The new accounting guidance changed the presentation of deferred financing costs in the consolidated financial statements to present them as a direct deduction from the related debt liability rather than as Other Assets and is applied retrospectively. The new accounting guidance did not change the presentation of deferred financing costs related to lines of credit, so these continue to be reported as Other Assets. In addition, beginning in the second quarter of 2016, the Company created a new segment called Other Investments. As of December 31, 2015, the Other Investments segments consists of property notes receivable due from Vantage at Brooks LLC and Vantage at Braunfels LLC.The assets and income the Company realizes from these investments pursuant to their executed agreements have been recast and included within the Other Investments segment within this Form 8-K. The resulting changes are discussed further in the Notes to Consolidated Financial Statements in Exhibit 99.4 as follows: • Note 2, Summary of Significant Accounting Policies; Note 9, Other Assets; Note 12, Debt Financing; and Note 13, Mortgages Payable; Note 17, Fair Value of Financial Instruments: Reclassifications were made to conform to the implementation of ASU 2015-13, where the deferred financing costs are reported as a reduction of related debt liability rather than as Other Assets for all periods presented. • Note 21, Segments: Reclassifications were made to present separately the Other Investments segment for all periods presented. Various information within Items 1, 6, and 7 of the 2015 Form 10-K was also updated because of the changes noted above and are presented, in their recast form, in Exhibits 99.1, 99.2 and 99.3 of this Form 8-K, respectively. These changes had no impact on consolidated net income or cash flows. For significant developments that have occurred subsequent to the filing of the 2015 Annual Report on Form 10-K (“2015 Form 10-K”), refer to America First Multifamily Investors, L.P. Quarterly Reports on Form 10-Q for the quarters ended March 31 and June 30, 2016. Set forth below is selected financial data for the Company as of and for the years ended December31, 2011 through 2015.Item 6 should be read in conjunction with Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Company’s consolidated financial statements and Notes filed in Item 8 of this report. For the Year Ended December 31, Property revenue $ Real estate operating expenses ) Depreciation and amortization expense ) Investment income Contingent interest income - Other interest income Gain on mortgage revenue bonds - sale, redemption and retirement - - Gain on sale of MF Properties - Other income Provision for loss on receivables - - ) ) ) Provision for loan loss - ) ) - ) Realized loss on taxable property loans - - ) - - Interest expense ) General and administrative expenses ) Income (loss) from continuing operations ) Income from discontinued operations, (including gain on sale of VIEs of approximately $3.2 million in 2015 and MF Properties of approximately $3.2 million and $1.4 million in 2013 and 2012, respectively) Net income (loss) ) Less: net (loss) income attributable to noncontrolling interest ) ) Net income (loss) - America First Multifamily Investors, L. P. ) Less: General Partnersʼ interest in net income Unallocated gain (loss) of Consolidated Property VIEs ) Unitholdersʼ interest in net income (loss) $ ) Unitholdersʼ Interest in net income (loss) per unit (basic and diluted): Income (loss) from continuing operations $ ) Income from discontinued operations $ - $ - $ $ $ Net income (loss), basic and diluted, per unit $ ) Distributions paid or accrued per BUC $ Weighted average number of BUCs outstanding, basic and diluted Mortgage revenue bonds, at fair value $ Mortgage revenue bonds held in trust, at fair value $ Public housing capital fund trusts, at fair value $ - Mortgage-backed securities, at fair value $ - Real estate assets, net $ Total assets held for sale $ - $ Total assets $ Total debt of continuing operations $ Total debt of discontinued operations $ - $ - $ - $ - $ Cash flows provided by operating activities $ Cash flows used in investing activities $ ) $ ) $ ) $ ) $ ) Cash flows provided by financing activities $ Cash Available for Distribution ("CAD")(1) $ (1) To calculate CAD, amortization expense related to debt financing costs and bond reissuance costs, Tier 2 income due to the General Partner (as defined in the Amended and Restated LP Agreement), interest rate derivative income or expense (including adjustments to fair value), provision for loan losses, provision for loss on receivables, impairments on assets, deferred gain and related interest, bond discount amortization net of cash received, losses related to Consolidated VIEs, and depreciation and amortization expense on MF Property assets are added back to ournet income (loss) as computed in accordance with GAAP. We use CAD as a supplemental measurement of our ability to pay distributions.We believe CAD provides relevant information about our operations and is necessary along with net income (loss) for understanding its operating results.
